 CrIIn theMatter ofDELUXE PRODucrSCORPORATIONandINTERNATIONALASSOCIATIONOF MACHINISTS,LODGENo. 1127 A. F. OF L.Case No. 13-R-.311SUPPLEMENTAL DECISIONANDDIRECTIONJuly 13, 1944On Jude 2, 1944,pursuantto theDecision and Direction of Electionissued by the Board herein on May 6, 1944,1 an election by secret ballotwas conducted under the direction and supervision 'of the RegionalDirector for the Thirteenth Region (Chicago, Illinois).Upon theconclusion of the election, a Tally of Ballots was furnished the partiesin accordance with the Rules and Regulations of the Board. No objec-tionswere filed by any of the parties within the time providedtherefor.-The Tally shows that of the approximately 113 eligible voters,'106cast valid votes of which 54 were for International Association ofMachinists, Lodge No. 1127, A. F, of L., and 52 against. Two ballotswere challenged.On June 26, 1944, the Regional Director, acting pursuant to ArticleIII, Section 10; of National Labor Relations Board Rules and Regu-lations-Series 3; issued a Report on Challenged Ballots.No excep-tions were filed to said report by any of the parties within the timeprovided therefor.We have considered the, Report on ChallengedBallots and although the ballots of Earl Servoss and Julius Middledorfwere challenged by the Union on the ground that they were supervisoryemployees, we find that the said Servoss and Midcledorf were not, in,fact, supervisory employees and consequently that they were eligible tovote at the election:We shall direct that_the ballots of Servoss andMiddledorf be opened and counted.DIRECTION,By virtueof and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,156 N L. R B 33857 N. L.R. B., No. 42.,238 DELUXE PRODUCTS CORPORATION239Iand pursuant to Article III, Sections 9 and 10 of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Deluxe ProductsCorporation,- LaPorte, Indiana, the Regional Director for the Thir-teenth Region, shall, pursuant to said Rules and Regulations, withinten (10) days from the date of this Direction open and- count the chal-lenged ballots of Earl Servos and Julius Middledorf and shall there-after prepare and cause to be served upon the parties _a SupplementalTalley of Ballots including therein the count of said challenged ballots.I